
	
		II
		109th CONGRESS
		2d Session
		S. 3960
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the competitive status for certain
		  Internal Revenue Service employees.
	
	
		1.Competitive status for
			 certain Internal Revenue Service employees
			(a)In
			 GeneralIf the Internal
			 Revenue Service reduces the number of Estate and Gift Tax Attorney positions
			 (GS–905) in the excepted service below the number of such positions authorized
			 for fiscal year 2006, any employee described under subsection (b) shall acquire
			 competitive status.
			(b)EmployeesAn
			 employee referred to under subsection (a) is any employee—
				(1)who is employed
			 by the Internal Revenue Service in an Estate and Gift Tax Attorney position
			 (GS–905) in the excepted service and would be separated from service as a
			 result of a reduction under subsection (a);
				(2)who is not
			 serving a probationary or trial period;
				(3)who has completed
			 1 year of current continuous service in that position; and
				(4)whose work
			 performance for the past 12 months has been satisfactory.
				(c)Effective
			 dateThis section shall apply to fiscal year 2007 and each fiscal
			 year thereafter.
			
